                        Case 4:21-cv-00066-RSB-CLR Document 13 Filed 08/10/21 Page 1 of 1

         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.09/20)
                          6/03) Judgment in a Civil Case



                                       United States District Court
                                                    Southern District of Georgia
                  DORIS PROMAN, and GLENN J. PROMAN,

                                 Plaintiffs,
                                                                                   JUDGMENT IN A CIVIL CASE


                                               V.                                CASE NUMBER:        4:21-cv-66

                  SINKHOLE LLC, et al.,

                                 Defendants.




                    Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                    has rendered its verdict.

                    Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                    rendered.

                    IT IS ORDERED AND ADJUDGED
                    that, pursuant to the Order dated July 26, 2021, the Court grants Defendants' Motion to Dismiss and

                    dismisses Plaintiffs' claims. This case stands closed.




           Approved by: ________________________________
                          ____________________________




           August 10, 2021                                                     John E. Triplett, Clerk of Court
           Date                                                                Clerk



                                                                               (By) Deputy Clerk
GAS Rev 10/2020
